 Case 1:19-cv-01519-LPS Document 21 Filed 08/10/20 Page 1 of 2 PageID #: 175




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

AMY L. SIMPLER, HANK SMITH, and                      )
DAVID C. DELPERCIO,                                  )
                                                     )
                         Plaintiffs,                 )
                                                     )     C.A. No. 1:19-cv-01519-LPS
       v.                                            )
                                                     )
HSBC NORTH AMERICA HOLDINGS, INC.,                   )
                                                     )
                         Defendant.                  )

                       STIPULATION AND PROPOSED ORDER
                 TO STAY DEADLINES PENDING FINAL SETTLEMENT

        Plaintiffs Amy L. Simpler, Hank Smith, and David C. Delpercio (collectively,

“Plaintiffs”) and defendant HSBC North America Holdings, Inc. (“Defendant”) hereby notify the

Court that that they have agreed in principle to a settlement of the above-captioned case. The

parties hereby stipulate, subject to approval of the Court, to a 30-day stay of all deadlines in this

matter pending finalization of the parties’ settlement agreement. Upon finalizing the parties’

settlement agreement, Plaintiffs intend to dismiss this action with prejudice.
 Case 1:19-cv-01519-LPS Document 21 Filed 08/10/20 Page 2 of 2 PageID #: 176




BERGER HARRIS LLP                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/    David B. Anthony                        /s/    Sabrina M. Hendershot
Brian M. Gottesman, Esq. (#4404)               Kenneth J. Nachbar (#2067)
David B. Anthony, Esq. (#5452)                 Ryan D. Stottmann (#5237)
Peter C. McGivney, Esq. (#5779)                Sabrina M. Hendershot (#6286)
1105 N. Market Street, Ste 1100                1201 N. Market Street
Wilmington, DE 19801                           P.O. Box 1347
(302) 655-1140                                 Wilmington, DE 19801
bgottesman@bergerharris.com                    (302) 658-9200
danthony@bergerharris.com                      knachbar@mnat.com
pmcgivney@bergerharris.com                     rstottmann@mnat.com
                                               shendershot@mnat.com
 Attorneys for Plaintiffs
                                                Attorneys for Defendant


                                               OF COUNSEL:

                                               Samuel P. Myler
                                               Nancy G. Ross
                                               Megan S. Webster
                                               MAYER BROWN LLP
                                               71 S. Wacker Drive
                                               Chicago, IL 60606
                                               (312) 782-0600
                                               nross@mayerbrown.com
                                               megan.webster@mayerbrown.com
                                               smyler@mayerbrown.com



August 10, 2020


               SO ORDERED this _____ day of __________, 2020.



                                        United States District Judge Leonard P. Stark




                                           2
